                               Case 8:20-cv-01896-JVS-JDE Document 19 Filed 03/11/21 Page 1 of 1 Page ID #:77



                               1
                               2
                               3
                               4
                                                                                                  JS-6
                               5
                               6
                               7
                               8                          UNITED STATES DISTRICT COURT
                               9                         CENTRAL DISTRICT OF CALIFORNIA
                               10                              )                   CASE NO: 8:20-cv-01896-JVS-JDE
                                    JEFFREY HODGES & KELLI
                               11                              )
                                    ELVERUM,                   )                   ORDER FOR DISMISSAL
                               12                              )
                                             Plaintiff,        )
                                                               )
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP




                                                               )
  19839 Nordhoff Street




                                        vs.                    )
       (818) 886 2525




                               14                              )
                               15                              )
                                    FEDERAL INSURANCE COMPANY, )
                               16                              )
                                             Defendants.       )
                               17                              )
                                                               )
                               18                              )
                                                               )
                               19
                               20         Pursuant to the stipulation of the parties, the above entitled action is dismissed
                               21   with prejudice. Each party shall bear their own fees and costs.
                               22
                               23
                               24
                               25   DATED: March 11, 2021                  ______________________________
                                                                                Hon. James V. Selna
                               26                                               U.S. District Court Judge
                               27
                               28
                                                                              1
                                                                  ORDER FOR DISMISSAL
